FRICKE, J., pro tem.
Appeal from judgment for defendants in an action for personal injuries to appellant Huida Edlund, who was struck by the automobile of respondent Jack Ruhmland while attempting to cross the street to go to her home.
While there was evidence which if uncontradicted would establish plaintiffs’ cause of action, there was ample evidence that the collision was not proximately caused by any negligence on the part of the driver of the automobile, and that the plaintiff Mrs. Edlund was herself guilty of negligence directly the cause of her being struck and injured. The question here is, therefore, not one of law but *528one of fact, upon which the determination of the trial court is conclusive.
The judgment is affirmed.
Stephens, P. J., and Crail, J., concurred.